Order entered January 15, 2015




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-15-00037-CR

                         JOHN KENNETH WEEKLEY, Appellant

                                               V.

                             THE STATE OF TEXAS, Appellee

                     On Appeal from the Criminal District Court No. 1
                                  Dallas County, Texas
                          Trial Court Cause No. F09-55995-H

                                           ORDER
       The Court GRANTS appellant’s January 13, 2015 motion for extension of time to file

the notice of appeal. Appellant’s December 30, 2014 notice of appeal is timely filed.


                                                      /s/   ADA BROWN
                                                            JUSTICE